Name: Commission Implementing Regulation (EU) 2017/1536 of 11 September 2017 on an emergency measure in the form of aid to holdings with no more than 50 animals of the porcine species located in certain areas of Poland when ceasing pigmeat production due to new requirements in relation to African swine fever
 Type: Implementing Regulation
 Subject Matter: EU finance;  agricultural policy;  agricultural activity;  Europe;  means of agricultural production;  animal product;  economic policy;  cooperation policy
 Date Published: nan

 12.9.2017 EN Official Journal of the European Union L 234/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1536 of 11 September 2017 on an emergency measure in the form of aid to holdings with no more than 50 animals of the porcine species located in certain areas of Poland when ceasing pigmeat production due to new requirements in relation to African swine fever THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 221 thereof, Whereas: (1) African swine fever is one of the most important infectious diseases for animals of the porcine species. Outbreaks both in wild animals and in holdings have occurred at the eastern border of the Union since 2014 and, in order to control the disease, severe sanitary restrictions have been adopted at Union level. (2) In order to increase the overall level of biosecurity in the geographical area that is under high risk of African swine fever and to avoid new outbreaks in holdings, Poland has laid down new national requirements for holdings which go beyond existing Union requirements, by means of the Regulation of the Minister of Agriculture and Rural Development of 5 July 2017 amending the Regulation on measures taken in connection with the occurrence of African swine fever (2). The new requirements concern in particular the handling and feeding of animals, construction, disinfection, and control of access to holdings. Certain holdings will be forced to discontinue pigmeat production within a certain deadline fixed by the Polish authorities. (3) The pigmeat market at national and Union level has been severely affected by the sanitary restrictions adopted following outbreaks of African swine fever and, as a consequence, exceptional market measures have been adopted in the recent past pursuant to Article 220 of Regulation (EU) No 1308/2013. Furthermore, given the high dependence on exports of the Union pigmeat sector, further cases of African swine fever in holdings could seriously destabilise the market if trade restrictions were to be applied. (4) In this context, the measures voluntarily adopted by Poland are necessary to reduce the risk of further cases of African swine fever and, as a consequence, those measures ultimately contribute to the stability of the Union pigmeat market in the future. (5) Since most outbreaks of African swine fever in holdings on the Polish territory have taken place in holdings keeping small numbers of animals of the porcine species, and, in the zones at risk, 50 % of the holdings have less than 10 pigs and 90 % have less than 50, it is particularly desirable and in the Union's interest that Poland applies those measures to such holdings. However, those holdings cannot bear the burden and costs required to comply with the new requirements and, as a consequence, the application of those requirements will force them in most cases to discontinue pigmeat production, implying that the producers concerned will be deprived of a significant part of their income in the future. (6) The fact that it is in the interest of the Union, from the Union market stability perspective, that the new Polish measures apply precisely to those holdings which will lose income as a result of the relevant requirements, constitutes a specific problem within the meaning of Article 221 of Regulation (EU) No 1308/2013. This specific problem cannot be addressed by measures taken pursuant to Article 219 or 220 of that Regulation. On the one hand, it is not specifically linked to an existing market disturbance or a currently precise threat thereof. On the other hand, the Polish measures do not impose trade restrictions as referred to in Article 220 of Regulation (EU) No 1308/2013 and do not aim at combatting directly the spread of current outbreaks of African swine fever. (7) Having regard to the relation between the size of a holding and its capability to adapt to the new requirements and to the data on past outbreaks, this emergency measure should be subject to a maximum herd size. In order to avoid the risk of fraud, the holdings' relevant herd size should be capped to the average size in the recent past. With a view to preventing sudden increases in the supply of pigmeat in the areas concerned and any possible negative impacts on the market, a time period for the animals to leave the holding following the issue of an order to cease pigmeat production should be fixed, taking into account the normal cycle of production. For administrative purposes, the holder should be given a maximum time period to lodge an application for aid after ceasing pigmeat production. (8) To avoid any risk of double funding, the relevant loss of income should not have been compensated by state aid or insurances and the aid should be limited to eligible animals for which no Union financial contribution has been received otherwise. (9) In order to avoid any risk of overcompensation, beneficiaries should also be allowed to restart production after a period of time, upon evidence that they comply with the new requirements. (10) The aid should be limited to what is strictly necessary to address the emergency both as regards the beneficiaries and the total amount of the aid. The aid granted to the beneficiary should be equivalent to a flat rate per animal covering the short term loss of income from production. The total amount of the aid and the overall budget allocation should be based on information received from Poland and correspond to the income from pigmeat production for the holdings' relevant average herd size. As the aid will compensate only a limited portion of the loss of future income borne by holders ceasing production, Poland should be allowed to grant additional support to those holders, under the same conditions. (11) Provision should be made for the competent authorities in Poland to take all necessary measures and carry out all checks required and to inform the Commission accordingly. In particular, those checks should include checks as regards the eligibility and the correctness of the application for aid. The number of eligible animals should be established on the basis of all appropriate means available to the competent authorities, including in particular on-farm checks, historical records and the obligatory holding register as laid down in Council Directive 2008/71/EC (3). (12) In accordance with Article 221 of Regulation (EU) No 1308/2013, the measure should be limited to a period of maximum 12 months starting from the date of entry into force of this Regulation. Payments made by Poland to the beneficiaries after that period should not be eligible for Union financing. (13) For the sake of a sound budgetary management of the measure and of a timely payment to the producers, Article 5(2) of Commission Delegated Regulation (EU) No 907/2014 (4) should not be applicable. (14) To allow the Union to monitor the efficiency of this emergency measure, Poland should communicate to the Commission detailed information on its execution. To allow the Union to perform its financial control, Poland should communicate to the Commission the clearance of the payments. (15) Since applications for aid can be submitted on different dates depending on the date of ceasing production by each applicant during a time period that can extend to up to 12 months after the date of entry into force of this Regulation, it is appropriate, in the interest of clarity and legal certainty, to consider the date of entry into force of this Regulation as the operative event for the exchange rate as regards the amount of the aid. (16) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 1. Aid shall be available for holders of animals of the porcine species who have been ordered by the competent authorities to cease the production of pigmeat in accordance with the Polish Regulation of the Minister of Agriculture and Rural Development of 6 May 2015 on measures taken in connection with the occurrence of African swine fever (5) as amended by the Regulation of 5 July 2017 (the Polish Regulation), and who comply with the following conditions: (a) at the time the order is issued their holding is located in one of the areas of Poland subject to animal health measures for the control of African swine fever as listed in the Annex to Commission Implementing Decision 2014/709/EU (6) as amended by Implementing Decision 2017/1481/EU (7); (b) they held no more than 50 animals of the porcine species on average in the period from 1 July 2016 till 30 June 2017 and at least one such animal at the time of the inspection visit that led to issuing the order to cease pigmeat production; (c) their animals have left the holding within the time limit set by the competent authorities but no later than 120 days following the issue by the competent authorities of an order to cease pigmeat production; (d) they have lodged an application for aid within the time limit set by Poland; (e) they did not benefit, for the same loss of income or for the same animals, from state aid, insurances or aid financed by a Union contribution under Regulation (EU) No 652/2014 of the European Parliament and of the Council (8). 2. Aid shall be granted without prejudice to the possibility for the holders referred to in paragraph 1 to restart pigmeat production after a period of two years upon evidence that they satisfy the requirements provided for in the Polish Regulation. Article 2 1. The aid shall be EUR 33 per piglet up to 20 kg and EUR 52 per other pig and shall not exceed a maximum amount of EUR 9 300 000 covering a maximum total of 10 000 piglets up to 20 kg and 171 654 other pigs. 2. The number of eligible animals per holding shall be established on the basis of the average number of animals kept on the holding in the period from 1 July 2016 till 30 June 2017 based on the Polish system of animal identification and registration. 3. Poland may grant additional support for achieving the objectives of the Polish Regulation up to a maximum of 100 % of the Union aid, provided it is granted under the same conditions and paid no later than 12 months after the date of entry into force of this Regulation. Article 3 Poland shall take all necessary measures, including exhaustive administrative and on-the-spot checks in accordance with Articles 58 and 59 of Regulation (EU) No 1306/2013 of the European Parliament and of the Council (9), to ensure compliance with the conditions laid down in this Regulation. In particular, Poland shall verify: (a) the eligibility of the applicant; (b) the number of eligible piglets up to 20 kg and other pigs referred to in Article 2(2) on the basis of on-farm checks, historical records and the holding register kept in accordance with Article 4(1) of Directive 2008/71/EC; (c) for each eligible applicant, that all animals of the porcine species have left the holding within the time limit set by the competent authorities but no later than 120 days following the issue of the order to cease pigmeat production; (d) for each eligible applicant, the fact that there are no animals of the porcine species on the holding during the whole period animal health measures for the control of African swine fever apply in the relevant area as referred to in Article 1(1)(a); (e) that funding has not been received by any eligible applicant from any other sources as referred to in Article 1(1)(e) in respect of the same loss of income or the same animals. Article 4 1. Aid shall be paid to eligible applicants upon submission of written evidence testifying that all animals have left the holding within the time limit set by the competent authorities but no later than 120 days following the issue by the competent authorities of the order to cease pigmeat production. 2. Without prejudice to Article 1(2), where animals of the porcine species are found to be present on the holding after the day referred to in paragraph 1 and during the period animal health measures for the control of African swine fever apply in the relevant area as referred to in Article 1(1)(a), the aid shall be recovered and penalties applied. Article 5 1. Expenditure shall only be eligible for Union financing if it has been paid by Poland to the beneficiaries 12 months after the date of entry into force of this Regulation at the latest. 2. Article 5(2) of Delegated Regulation (EU) No 907/2014 shall not apply. Article 6 1. Poland shall inform the Commission of the measures taken in accordance with Article 3 not later than 21 days after the date of entry into force of this Regulation. 2. No later than 15 months after the date of entry into force of this Regulation, Poland shall send to the Commission a detailed report on the implementation of this Regulation, including details as regards the execution of the measures taken and checks carried out in accordance with Article 3. 3. Poland shall communicate to the Commission the clearance of payments. Article 7 The date of entry into force of this Regulation shall be the operative event for the exchange rate of the amounts set out in Article 2. Article 8 The aid referred to in Article 1 shall be considered to be a measure supporting agricultural markets as provided for in Article 4(1)(a) of Regulation (EU) No 1306/2013. Article 9 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 September 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Polish Journal of Laws (Dziennik Ustaw) 2017, item 1333. (3) Council Directive 2008/71/EC of 15 July 2008 on the identification and registration of pigs (OJ L 213, 8.8.2008, p. 31). (4) Commission Delegated Regulation (EU) No 907/2014 of 11 March 2014 supplementing Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to paying agencies and other bodies, financial management, clearance of accounts, securities and use of euro (OJ L 255, 28.8.2014, p. 18). (5) Polish Journal of Laws (Dziennik Ustaw) 2015, item 711. (6) Commission Implementing Decision 2014/709/EU of 9 October 2014 concerning animal health control measures relating to African swine fever in certain Member States and repealing Implementing Decision 2014/178/EU (OJ L 295, 11.10.2014, p. 63). (7) Commission Implementing Decision (EU) 2017/1481 of 14 August 2017 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (OJ L 211, 17.8.2017, p. 46). (8) Regulation (EU) No 652/2014 of the European Parliament and of the Council of 15 May 2014 laying down provisions for the management of expenditure relating to the food chain, animal health and animal welfare, and relating to plant health and plant reproductive material, amending Council Directives 98/56/EC, 2000/29/EC and 2008/90/EC, Regulations (EC) No 178/2002, (EC) No 882/2004 and (EC) No 396/2005 of the European Parliament and of the Council, Directive 2009/128/EC of the European Parliament and of the Council and Regulation (EC) No 1107/2009 of the European Parliament and of the Council and repealing Council Decisions 66/399/EEC, 76/894/EEC and 2009/470/EC (OJ L 189, 27.6.2014, p. 1). (9) Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (OJ L 347, 20.12.2013, p. 549).